                                   UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF RHODE ISLAND

CHU H. KIM,                                               :
                    Plaintiff,                            :
                                                          :
                     v.                                   :                  C.A. No. 19-83WES
                                                          :
JORDAN REALTY, et al.,                                    :
          Defendants.                                     :

                                    REPORT AND RECOMMENDATION

PATRICIA A. SULLIVAN, United States Magistrate Judge.

           Brought pursuant to 42 U.S.C. § 1983 (Count II), as well as pursuant to state law,

including R.I. Gen. Laws §§ 44-9-1, et seq. (Count I), and common law negligence (Count III),

this case challenges the constitutional and statutory sufficiency of notices sent by Defendant

Pawtucket Water Supply Board (“PWSB”) in advance of the 2016 tax sale of property located at

46 Amey Street, Pawtucket, Rhode Island (“46 Amey Street”).1 Based on the alleged

inadequacy of the 2016 tax sale notices and on a challenge to the constitutionality of the

procedure for subsequently raising inadequate notice as a defense set forth in R.I. Gen. Laws §

44-9-11(c),2 the complaint asks this Court to vacate the 2018 Rhode Island Superior Court final

decree of foreclosure of all rights of redemption and to declare the tax deed for 46 Amey Street


1
  Only PWSB is sued on a claim arising under the Constitution and laws of the United States pursuant to 28 U.S.C. §
1331. Because that claim (Count II, based on § 1983) confers original jurisdiction, pursuant to 28 U.S.C. § 1367(a),
the Court has subject matter jurisdiction over the pendent state law claims not only against PWSB, but also the state
law claims in the non-diverse complaint-in-intervention and the state law claims against the non-diverse pendent
party defendant, Defendant Jordan Realty, which is named only on Counts I and IV.
2
    The constitutionally challenged subsection of R.I. Gen. Laws § 44-9-11 provides as follows:

           Once a petition [for foreclosure of redemption] is filed under § 44-9-25, and any party in interest
           entitled to notice of the tax sale receives actual notice of the pendency of the petition to foreclose,
           the party must raise the notice defense in accordance with the provisions of § 44-9-31 or be
           estopped from alleging lack of notice in any action to vacate a final decree entered in accordance
           with § 44-9-30.

R.I. Gen. Laws § 44-9-11(c).
void ab initio. It also alleges that, after the tax sale, rent has been collected for the use of 46

Amey Street, giving rise to a state law claim based on larceny (obtaining of property by false

pretenses) pursuant to R.I. Gen. Laws § 11-41-4 (Count IV).

         Now pending before the Court are dueling dispositive motions. Defendant Jordan Realty

(“Jordan Realty”), the buyer at the tax sale, has filed a motion to dismiss (ECF No. 7) based on

Fed. R. Civ. P. 12(b)(1) and 12(b)(6),3 while Plaintiff Chu H. Kim (“Kim”), the taxpayer and

former owner of 46 Amey Street, has moved for summary judgment (ECF No. 11) on all four

Counts of his complaint. Both motions are referred to me for report and recommendation. 28

U.S.C. § 636(b)(1)(B). For the reasons that follow, I find that Kim’s § 1983 claim, grounded in

his right to procedural due process, is without merit and that both the undisputed facts and the

well-pled facts in the complaint establish that Kim is estopped from challenging the tax sale or

Jordan Realty’s ownership of 46 Amey Street. Therefore, I recommend that Kim’s motion for

summary judgment be denied and that Jordan Realty’s motion to dismiss be granted.

I.       INTRODUCTION

         The operative facts laid out in the complaint (ECF No. 1, “Compl.”) may be briefly

summarized. Until November 9, 2016, title to 46 Amey Street was vested in Plaintiff Kim.

Compl. ¶ 1. After bills issued by PWSB for water usage at 46 Amey Street became overdue and

remained unpaid, PWSB published and posted a notice of tax sale in various locations and

mailed it to Kim at various addresses, including by certified mail to Kim at 46 Amey Street

itself, as well as to Kim’s mailing address of record in the offices of PWSB pursuant to R.I. Gen.




3
  Jordan Realty’s motion cites Fed. R. Civ. P. 12(b)(5); at the hearing, Jordan Realty’s counsel explained that was a
typographical error; he clarified that Jordan Realty relies on Fed. R. Civ. P. 12(b)(6).


                                                          2
Laws § 44-9-9 through 11.4 However, PWSB did not mail or deliver the notice to Kim’s

residence in East Providence, which Kim alleges PWSB “knew, or reasonably should have

known” was his mailing address. Compl. ¶ 21. Kim claims that, because it did not, there was

“confusion and delay of receipt by the appropriate party.”5 Id. ¶¶ 23-24. As a result, he asserts

that the 2016 tax sale notice was legally insufficient and not in accordance with minimum

constitutional requirements. On November 9, 2016, 46 Amey Street was sold at public auction

to Defendant Jordan Realty. Id. ¶¶ 2, 5-9.

         Just over a year later, pursuant to R.I. Gen. Laws § 44-9-25, Jordan Realty filed a petition

to foreclose Kim’s right of redemption in the Superior Court. Jordan Realty v. Kim, Case No.

PM-2017-5447 (“Jordan Realty v. Kim”). Under the Rhode Island statutory scheme for tax

sales, this proceeding in the Superior Court provides the taxpayer with a full-blown opportunity

to raise any “notice defense” he might have arising from any inadequacy – whether or not of

constitutional dimension – tainting the pre-tax sale notice. R.I. Gen. Laws § 44-9-11(c).

However, for any party who was entitled to notice of the tax sale and who got “actual notice of

the pendency of the petition to foreclose,” it is also the last chance – the defense of inadequate

pre-tax sale notice must be raised in this proceeding in the Superior Court or the taxpayer is

“estopped from alleging lack of notice in any action to vacate a final decree.” Id. (emphasis

supplied).


4
  Rhode Island’s statutory scheme for tax sales also requires notice to the mortgagee. R.I. Gen. Laws § 44-9-11. In
compliance, PWSB sent the pre-tax sale notice by certified mail to Kim’s mortgagee, M&T Bank. Kim’s complaint
challenges the adequacy of notice to M&T Bank because the notice was not sent to the address designated for
property tax bills. Compl. passim. However, M&T Bank has never complained of inadequate notice; it failed to act
prior to the tax sale, failed to appear in the Superior Court foreclosure proceeding and has not asserted any claim in
this case or otherwise. At the hearing, Kim conceded that he lacks standing to raise due process claims on behalf of
M&T Bank. The allegations in Kim’s complaint purportedly on behalf of M&T Bank will not be discussed further.
5
 More recently, in connection with his motion for summary judgment, Kim submitted an affidavit averring that he
did not receive the 2016 notice from PWSB and was unaware of the “the time and place” of the 2016 tax sale. ECF
No. 11-3 at 42-43 (“Kim Aff. ¶ 6”).

                                                          3
         For 46 Amey Street, Jordan Realty served the notice of the petition for foreclosure by

certified mail as required by R.I. Gen. Laws § 44-9-27, and by personal service (served by a

constable on Kim’s spouse, a “person of suitable age”) at his East Providence residence pursuant

to R.I. Super. Ct. R. 4(e)(1).6 Compl. ¶ 13. Despite being a party who had “receive[d] actual

notice of the pendency of the petition to foreclose,” R.I. Gen. Laws § 44-9-11(c), Kim opted not

to answer the petition, not to appear in the Superior Court proceeding, not to attend the Superior

Court hearing and not to argue to the Superior Court that PWSB’s notice of the tax sale was

inadequate. See Compl. ¶ 29. Following the Superior Court hearing (held on February 21,

2018), on February 28, 2018, the Superior Court issued its final decree forever foreclosing and

barring Kim’s right of redemption with respect to 46 Amey Street. Compl. ¶ 30 & Exs. 6, 7.

         For a taxpayer who did not receive “actual notice of the pendency of the petition to

foreclose,” the Rhode Island statutory scheme allows one more chance to raise a due process

deprivation arising from a tax sale. Specifically, § 44-9-24 permits such a taxpayer to bring a

“separate action” to vacate the Superior Court final decree within one year7 following its entry.

R.I. Gen. Laws § 44-9-24. However, the § 44-9-24 grounds are limited, as relevant here, to the

“inadequacy of notice of the petition amounting to a denial of due process.” Id. Despite having

received “actual notice,” Kim has invoked § 44-9-24; on February 21, 2019, almost one year

after the entry of the Superior Court’s final decree, Kim filed his complaint in this Court.

         Counts I and II of Kim’s complaint allege that the tax sale of 46 Amey Street to Jordan

Realty is void and Jordan Realty’s deed is a nullity because PWSB failed to provide Kim with


6
 Kim does not dispute that in-hand service on his wife resulted in his receipt of actual notice pre-hearing of the
pendency of the 2018 petition.
7
  Soon after the final decree entered in Jordan Realty v. Kim, R.I. Gen. Laws § 44-9-24 was amended to reduce the
time for a motion to vacate from one year to six months, effective as of July 10, 2018. R.I. P.L. 2018, ch. 351, § 1.
Because the Jordan Realty v. Kim final decree entered on February 28, 2018, the one-year limitation period is
applicable here.

                                                           4
constitutionally or legally sufficient notice of the 2016 tax sale. In connection with these notice-

based claims, Kim challenges the constitutionality of R.I. Gen Laws § 44-9-11(c), which

provides that, for him as a person with actual notice, the Superior Court petition proceeding was

his last opportunity to raise the notice defense. He argues that R.I. Gen Laws § 44-9-11(c) is

“nothing more than a contrivance and an artifice . . . deliberately designed to make an ‘end run’

around, and circumvent the impropriety of, an underlying tax sale by a municipal authority in

which notice is void ab initio.” ECF No. 9 at 12. Therefore, Kim contends, § 44-9-11(c) is

unconstitutional, both facially and as applied in the circumstances of this case. Count III is based

on state law negligence by PWSB only. The viability of Count III has not been challenged by

the pending motions. Count IV accuses Jordan Realty of larceny because it collected rent in

connection with the use of 46 Amey Street in reliance on the tax sale deed.

       Not mentioned in Kim’s complaint and complicating Kim’s standing to assert these

arguments are the allegations in the complaint filed by the Intervenor, Henry George. ECF No.

25. George claims that he had been residing at 46 Amey Street with Kim’s permission and that,

beginning in August 2016 (approximately three months before the tax sale), Kim defrauded him

by agreeing to sell 46 Amey Street and accepting payments totaling $97,000 made through

August 2018, while failing to disclose that 46 Amey Street was about to be and then had been

sold at a tax sale. Id. ¶¶ 4-8, 12. George has sued Kim for fraud in the Superior Court. George

v. Kim, PC-2019-8297 (filed Aug. 8, 2019). Because Kim seeks to have Jordan Realty’s title to

46 Amey Street voided, George filed a complaint-in-intervention here to preserve his claim to a

superior right of ownership. Kim has failed to answer George’s complaint-in-intervention,

which was filed on January 28, 2020; as of this writing, he is in default. George has not joined

Kim’s claims against either PWSB or Jordan Realty; he has not argued that any of the notices



                                                 5
sent to Kim in connection with the tax sale of 46 Amey Street are constitutionally or statutorily

inadequate. Rather, he alleges that Kim was supposed to pay all municipal assessments until the

sale to him was consummated and that Kim “failed to take the necessary action to maintain said

property as a result of the tax sale.” ECF No. 25 ¶¶ 10, 13.

        Without waiting for discovery, Kim and Jordan Realty have both filed dispositive

motions.

        First, Jordan Realty responded to the complaint with a motion to dismiss all claims

(Counts I and IV) against it. ECF No. 7.8 Invoking Fed. R. Civ. P. 12(b)(6), it argues that Kim’s

challenge to the 2016 pre-tax sale notice fails because, as a party with “actual notice” who chose

to fail to answer or appear, he is estopped and forever foreclosed and barred from raising any

notice defense, include lack of due process, by the Superior Court’s 2018 final decree in the

proceeding on the petition to foreclose Alternatively, invoking Fed. R. Civ. P. 12(b)(1), Jordan

Realty contends that this Court lacks jurisdiction because the case runs afoul of the Tax

Injunction Act, 28 U.S.C. § 1341 (“TIA”). It also asks the Court to abstain based on Younger v.

Harris, 401 U.S. 37 (1971).

        Kim opposes Jordan Realty’s motion, arguing that PWSB’s notice of the 2016 tax sale

was not made in a manner reasonably likely to inform affected persons and that Jordan Realty’s

notice of the 2018 petition is flawed because it was not ordered by the Superior Court as required

by R.I. Gen Laws § 44-9-27; but see ECF No. 12-1 at 1 (Justice Keough orders that Jordan

Realty be allowed to make personal service). Despite his receipt of actual notice in 2018 and an

opportunity to be heard in the Superior Court regarding his challenge to the adequacy of PWSB’s



8
 While it filed a vigorous opposition to Kim’s motion for summary judgment, PWSB did not join Jordan Realty’s
motion to dismiss. However, during the hearing, it concurred in the gravamen of Jordan Realty’s factual and legal
presentation.

                                                         6
2016 notice, he argues that R.I. Gen. Laws § 44-9-11(c) is an unconstitutional “flimsy expedient”

that cannot cure the taint of the inadequate 2016 notice. ECF No. 9 at 13.

         Also pending is Kim’s motion for summary judgment (ECF No. 11), against both PWSB

and Jordan Realty, on all four Counts of the complaint. Kim contends that the undisputed facts

establish that PWSB’s 2016 notice was not sent to his residence or his mailing address, depriving

him of his constitutional right to procedural due process pursuant to Fuentes v. Shevin, 407 U.S.

67, 80-81 (1972). Therefore, he argues, he is entitled to judgment as a matter of law. Jordan

Realty and PWSB both oppose the summary judgment motion on the merits. In addition, Jordan

Realty relies on Fed. R. Civ. P. 56(d). To the extent that the Court determines that the

constitutional sufficiency of PWSB’s 2016 pre-tax sale notice is material and not irrelevant

because of Kim’s receipt of actual notice of the petition to foreclose, it asks the Court to defer

consideration of Kim’s summary judgment motion to allow time for discovery regarding many

genuine factual disputes, including the reasonableness of PWSB’s efforts to give notice of the

2016 tax sale, whether Kim is the real party in interest with respect to 46 Amey Street, whether it

was really Kim who was updating PWSB on his address for 46 Amey Street and the truthfulness

of Kim’s denial that he got adequate notice of the 2016 tax sale. The parties have not yet

engaged in any discovery, so all these matters remain unexplored.

II.      FACTUAL AND STATUTORY BACKGROUND9

         As with so many of the cases involving a taxpayer who has lost his property at a tax sale,

it is necessary to recount the “tangled facts and extensive proceedings” that ultimately led these


9
  These facts are based on the parties’ submissions. Jordan Realty supported its motion to dismiss and its opposition
to summary judgment with undisputedly authentic publicly available documents from the municipal records of the
city of Pawtucket and the docket of the Superior Court; it buttressed its opposition to summary judgment with an
email string authenticated by Jordan Realty’s counsel who was privy to the exchange. ECF Nos. 7-2, 12-1. In
addition to the complaint and its attachments, Kim relies on his Statement of Undisputed Facts (ECF Nos. 11-1 to
11-3), cited as “Kim SUF,” including his affidavit, cited as “Kim Aff.” PWSB’s Statement of Undisputed Facts
(ECF Nos. 21-2, 23) is cited as “PWSB SUF.”

                                                          7
parties to this Court. Medeiros v. Bankers Tr. Co., 38 A.3d 1112, 1113 (R.I. 2012). This more

detailed (than in the Introduction, supra) recitation sweeps well beyond the pleadings,

encompassing all that the parties have presented in support of and in opposition to Kim’s

summary judgment motion. The Court reminds the reader that the parties have not yet engaged

in discovery; therefore, this telling of the story is punctuated by factual lacunae and matters that

remain undeveloped and unexplained. Except as noted, these facts are undisputed.

       The undisputed facts establish that Kim lives at 23 White Avenue, East Providence; for

approximately thirty years, he has been the owner of a Pawtucket used car business located at

707 Broadway, Pawtucket, and has bought and sold real estate in Pawtucket. Kim SUF ¶¶ 1, 4 &

Exs. 4-6; ECF No. 9 at 7. On February 10, 2004, by a single deed, Kim acquired title to two

adjacent Pawtucket real estate parcels on the other side of Broadway from his used car business –

46 Amey Street and contiguous property located at 720 Broadway. ECF No. 12-1 at 3-4 (deed).

The recorded deed for this transfer lists the respective property addresses as “46 Amey Street”

and “720 Broadway.” Id. at 4. Despite R.I. Gen. Laws § 34-11-1.2, which requires that “[e]very

deed presented for record shall contain or have endorsed upon it the name, residence and/or post

office address of the grantee,” Kim did not include an address for himself on this deed.

       As a “collector of taxes,” R.I. Gen. Laws § 44-9-4, PWSB maintains records in its office

establishing the addresses to be used for taxpayer mailings in connection with water usage. After

Kim had acquired 46 Amey Street in 2004, the first address of record (as far as the Court filings

reveal) at PWSB’s office for the water bills associated with 46 Amey Street was Kim’s residence

– 23 White Avenue in East Providence. PWSB SUF ¶ 1 & Ex. A. This address continued to be

the taxpayer’s mailing address for 46 Amey Street in the records of PWSB until October 21,




                                                  8
2009.10 Kim also continued to own the contiguous property, 720 Broadway, until 2009. See

Kim SUF Ex. 4.

         On October 21, 2009, PWSB’s public record reflects that the address designated for the

taxpayer associated with 46 Amey Street was changed to “Chu Kim, c/o Henry George, 46

Amey St, Pawtucket, RI.”11 PWSB SUF ¶ 1 & Ex. A. Next, on July 6, 2011, the PWSB public

record reflects that the address designated by the taxpayer was changed again, this time to “Chu

Kim, 720 Broadway, Pawtucket, RI,” the address of the contiguous parcel Kim had acquired at

the same time as 46 Amey Street, but sold in 2009. PWSB SUF ¶ 2 & Ex. B. After the 2011

change, 720 Broadway continued to be the taxpayer address of record at PWSB’s office for the

rest of the period in issue.12 During the hearing on the pending motions, Kim’s attorneys argued

that Kim did not authorize any of the changes to the address of record at PWSB for 46 Amey

Street and that he does not know who made the changes.13



10
  Based on its public records, PWSB disputes Kim’s vague averment that PWSB sent “any notices” in “previous
years” to 707 Broadway, the address of Kim’s used car business. Kim Aff. ¶ 7. PWSB’s undisputed factual proffer
confirms that, from 2018 back at least to 2009, 707 Broadway was never the mailing address of record at PWSB for
46 Amey Street.

11
   The reader will recall that Henry George is the Intervenor in this case, who has claimed that he was residing at 46
Amey Street. Because Kim is in default on answering the George complaint, it is not known whether this allegation
is disputed.
12
   The PWSB record address for the taxpayer of 46 Amey Street was changed twice more in 2018, after the 2016 tax
sale. The first such change was made only ten days after Kim was personally served with the notice of the Superior
Court petition and eleven days before the Superior Court hearing in Jordan Realty v. Kim. Specifically, on February
5, 2018, the PWSB public record reflects a change in the taxpayer’s name from Chu Kim to Chu Hong Kim; the
address remained “720 Broadway.” PWSB SUF ¶ 3 & Ex. C. Eight months later, on October 11, 2018, the
taxpayer address was changed from “720 Broadway” back to “46 Amey Street.” PWSB SUF ¶ 4 & Ex. D. This
change was made less than three weeks before 720 Broadway was sold to an entity named Elite Event Services
LLC. Kim SUF Ex. 4. Kim’s attorneys argued that Kim did not authorize either of these changes and that Kim does
not know who made them. Neither the complaint nor Kim’s affidavit factually supports this argument.
13
  As with the 2018 changes to the PWSB address of record, neither the complaint nor Kim’s affidavit factually
supports this argument. This is one of the “facts” that Jordan Realty argues is hotly contested. That is, if the Court
accepts that the argument of Kim’s attorneys is sufficient to establish a material fact, Jordan Realty contends that it
should be afforded time for discovery pursuant to Fed. R. Civ. P. 56(d) to rebut Kim’s position that, from 2009
through 2018, the address of record for 46 Amey Street was repeatedly changed and he had nothing to do with, and
was unaware of, the changes. See n.14 infra.

                                                           9
         On September 19, 2016, PWSB issued a notice letter of an outstanding balance of

$1,357.80 in water charges for 46 Amey Street. PWSB SUF ¶ 5 & Ex. F (“notice letter”).

According to the notice letter, unless the water charges were paid, with interest, costs and

expenses, 46 Amey Street would be advertised for sale on October 17, 2016, and would be sold

at public auction on November 9, 2016. Id. In compliance with In re Pontes, 310 F. Supp. 2d

447, 458 (D.R.I. 2004), the pre-tax sale notice letter advised of the right to redeem the property

for at least one year following the tax sale and that, after one year, a petition to foreclose the

right of redemption could be filed in the Superior Court, foreclosing the right to redeem forever

if a final decree entered. PSWB SUF ¶ 5 & Ex. F. Kim does not criticize the content of PWSB’s

notice letter.

         Section 44-9-9 of Rhode Island General Laws requires that a notice of a tax sale must be

posted in two public places three weeks before the sale. PWSB amply complied with this

requirement by posting printed notices in Pawtucket City Hall, the Pawtucket Public Library and

the PWSB office, as well as at two public places in Central Falls and two public places in

Cumberland. PWSB SUF ¶ 7 & Ex. G. Section 44-9-9 also requires publication of a tax sale in

a public newspaper for four weeks. PWSB complied with this requirement by publishing the

notice in The Times. Id. Kim does not challenge PWSB’s compliance with the requirements of

R.I. Gen. Laws § 44-9-9. However, he claims that they were not effective, in that, as he avers,

he “never had actual knowledge of[] the time and place of the tax sale.” Kim Aff. ¶ 6. Jordan

Realty contends that this averment is disputed.14


14
   Although Jordan Realty failed to submit an affidavit or declaration to support its Fed. R. Civ. P. 56(d) arguments,
if this issue ultimately is deemed to be material, the Court notes that the factual record regarding what Kim actually
knew about the 2016 tax sale is clearly undeveloped and very confusing. By way of just one example, Kim’s
complaint alleges that “[t]he actions and omissions of the PWSB . . . caused confusion and delay of receipt by the
appropriate party, thereby prejudicing Kim,” Compl. ¶ 24, while Kim’s affidavit avers that he never got the 2016
notice letter from PWSB, but is silent as to, for example, whether he got it from the Intervenor, George, whose
complaint-in-intervention alleges that he was residing at 46 Amey Street when PWSB mailed the notice to that

                                                          10
         In addition to the posted and published notices, the statutory scheme also imposes on the

municipality the obligation to give pre-tax sale notice by mail to the taxpayer. R.I. Gen. Laws §

44-9-10. Specifically, the notice letter must be sent by regular mail ninety days before the tax

sale and again by certified mail at least forty days before the tax sale. Id. § 44-9-10(a). Section

44-9-10(a) mandates that the notice letter is sent “to the street address of the real estate liable for

payment of taxes” – PWSB correctly complied by mailing the notice letter, certified, to “Chu H.

Kim, 46 Amey Street.” Compl. ¶ 6. In addition, if there is a “different” address, R.I. Gen. Laws

§ 44-9-10(a) provides that the notice letter must also be mailed to at least one other address. The

municipality may comply with this notice provision by mailing the notice letter to “the

taxpayer’s address listed with the tax assessor’s office of the city or town where the real estate is

located.”15 Id. Because PWSB’s address of record for 46 Amey as of September 2016 was 720

Broadway, PWSB SUF ¶ 2 & Ex. B, PWSB correctly complied with this requirement by mailing

the notice letter, certified, to 720 Broadway. Compl. ¶ 6; see R.I. Gen. Laws § 44-9-11(a)

(notice of tax sale must be sent to parties in interest such as present owner of record, “subject to

the notice requirements of § 44-9-10”). There is no evidence permitting the inference that

PWSB was advised by the post office or otherwise learned that these certified mailings were

unclaimed or refused.

         Kim avers that he did not receive from PWSB either the notice letter mailed to 46 Amey

Street or the notice letter mailed to 720 Broadway, and that he did not have actual pre-tax sale


address. See Kim Aff. ¶ 6; ECF No. 25 ¶¶ 4-8, 12. Based on this confusion, if the Court does not adopt my
recommendation that Kim’s awareness of the 2016 tax sale’s place and time is irrelevant as a matter of law, I
alternatively recommend that Jordan Realty’s Fed. R. Civ. P. 56(d) request for discovery be sustained.

15
  Section 44-9-10(a) also offers the municipality other options. For example, it may opt to mail the notice letter to
the taxpayer by using “any other address which the taxpayer designates by written notice to the tax assessor,” or “the
address of the taxpayer stated on the deed,” or the letter can be left at “the last known address of the taxpayer” or
“personally served on the taxpayer.” R.I. Gen. Laws § 44-9-10(a). With an address of record for Kim, PWSB opted
to mail the notice to 46 Amey Street and to 720 Broadway, which is consistent with the language of § 44-9-10(a).

                                                         11
notice of the time and place of the auction. Kim Aff. ¶ 6. He argues that it should have been

“clear” to PWSB that he did not live at or receive mail at 46 Amey Street and that PWSB should

have done more research before the tax sale, which would have revealed that he actually lived at

23 White Avenue in East Providence. See Compl. ¶ 21. PWSB’s answer denies the accuracy of

this assertion. ECF No. 6. Jordan Realty argues that these facts are disputed and, to the extent

that they are deemed relevant, urges the Court to delay acting on the summary judgment motion

to allow discovery to explore them.16

           On November 9, 2016, the auction was held and 46 Amey Street was sold to Jordan

Realty. The tax sale deed was recorded in the Pawtucket land records on December 15, 2016.

ECF No. 7-2 at 1-2 (“tax sale deed”).17 The deed is denominated “Pawtucket Water Supply

Board Collector’s Deed”; it properly recites the undisputed steps PWSB took to give notice of

the tax sale to Kim. Id.; see R.I. Gen. Laws § 44-9-12 (tax sale deed is prima facie evidence of

facts essential to validity of sale). Pursuant to R.I. Gen. Laws § 44-9-21, this tax sale remained

subject to Kim’s right to redeem 46 Amey Street, a right he was free to exercise any time until




16
     See n.14 supra.

17
  On the same day, a second deed almost identical to the first was recorded in the Pawtucket lands records. Kim
SUF ¶ 4 & Ex. 1. It differs from the tax sale deed only in that one of the references to 46 Amey Street has a
typographical error; specifically, it recites that one of the notices was sent “46 Array Street,” although all other
references in this second version of the tax sale deed, including the conveyancing language, correctly name 46
Amey Street. This version of the tax sale deed, as proffered by Kim, appears to be unsigned. At the hearing, Jordan
Realty’s counsel represented to the Court that all notices and all court proceedings have been based on the typo-free
fully executed tax sale deed in the record at ECF No. 7-2 at 1-2; Kim’s counsel did not dispute this representation.
Nor did Kim’s counsel point to any way in which the deed with the typographical error impacted the adequacy of
the notice he received of the tax sale, other than to argue that it suggests confusion about what was the right address
to receive the notices. The problem with this argument is that the proffered facts do not establish any such
confusion, in that there is no dispute that the tax sale notice was sent to “Chu Kim, 46 Amey Street,” as required by
R.I. Gen. Laws § 44-9-10(a). Kim’s argument is not that the notice was mailed to 46 Array Street, but that he did
not receive from PWSB the notice that was mailed to 46 Amey Street. In short, this typographical error is neither
“substantial” nor “misleading” and had no impact on the due process or statutory notice afforded to Kim. See
Mortg. Elec. Registration Sys., Inc. v. DePina, 63 A.3d 871, 881 (R.I. 2013). It will not be discussed further.

                                                          12
the filing of a petition to foreclose. And such a petition could not be filed until “one year from a

sale of land for taxes.” R.I. Gen. Laws § 44-9-25(a).

         Shortly after one year later (on November 14, 2017), pursuant to R.I. Gen. Laws § 44-9-

25(a), Jordan Realty filed Jordan Realty v. Kim, the Superior Court petition to foreclose Kim’s

unexercised right of redemption. Compl. Ex. 1. A notice of the filing of the petition was also

placed in the public land records in Pawtucket. ECF No. 7-2 at 3. Pursuant to R.I. Gen. Laws §

44-9-27(a), the citation setting the return date issued by the Superior Court clerk in Jordan Realty

v. Kim was served by certified mail sent to all named respondents found by the court-appointed

title examiner; this notice was mailed to Kim at 46 Amey Street and 720 Broadway. Compl. ¶¶

11-13 & Exs. 2, 5. In addition, as permitted by order of the Superior Court dated November 27,

2017, (ECF No. 12-1 at 1), the citation was personally served on Kim by a duly authorized

constable. Compl. ¶ 13(a) & Ex. 4. The constable’s return of service reflects that, on January

25, 2018, it was left at Kim’s residence at 23 White Avenue in East Providence with Kim’s wife,

Jeong Kim. Id.

         The undisputed facts not only confirm that Kim received actual notice of the pendency of

the petition, but also establish that, a week after the citation was served, counsel for Jordan

Realty received an email inquiry from an attorney representing Kim asking about the redemption

figure for 46 Amey Street.18 ECF No. 7-2 at 14-16. Jordan Realty’s counsel mailed the

requested information on February 5, 2018.19 Id. at 14. On February 13, 2018, Jordan Realty’s



18
   Jordan Realty included these facts in its filings and by representation of its counsel of the hearing. Because the
attorney at the hearing before me is the same attorney who spoke directly to the attorney representing Kim and who
engaged in email and mail communication with her, I accepted his representation on the record without requiring the
filing of a separate declaration. Kim did not dispute any of these facts.

 As noted supra, on the same day, February 5, 2018, it is undisputed that someone altered Kim’s name of record in
19

PWSB’s office from Chu Kim to Chu Hong Kim, but leaving 720 Broadway as Kim’s address of record. PWSB
SUF ¶ 3 & Ex. C. Kim’s counsel argued at the hearing that Kim was not aware of, or responsible for, this change.

                                                         13
attorney emailed Kim’s attorney again, providing her with a copy of the Superior Court Omnibus

Assignment form, notifying her of the hearing set for 2:00 p.m. on February 21, 2018. Id. at 16-

17.

       Despite R.I. Gen. Laws § 44-9-11(c), which is clear that, for a taxpayer with “actual

notice” of the petition, a notice defense to a tax sale is lost forever unless raised in response to

the petition, and despite having had actual notice, not only of the pendency of the petition, but

also of the precise date and time of the Superior Court hearing, Kim did nothing. He did not

appear in the Superior Court proceeding, he did not file an answer and he made no effort to

assert his claim that PWSB’s tax sale notice was not constitutionally or statutorily adequate. The

hearing was held before Associate Justice Lamphear on February 21, 2018, and on February 28,

2018, the Superior Court entered the final decree “forever foreclos[ing] and barr[ing]” “all rights

of redemption.” Compl. ¶ 31 & Ex. 7.

       Kim filed the complaint in this case on February 21, 2019. For reasons not explained by

the record, it apparently was not served until June 2019. On June 28, 2019, PWSB appeared and,

on July 10, 2019, Jordan Realty appeared and filed its motion to dismiss.

III.   KIM’S MOTION FOR SUMMARY JUDGMENT

       Having received actual notice in 2018 of the pendency of the petition to foreclose and the

Superior Court hearing, Kim’s motion for summary judgment (ECF No. 11) focuses instead on

PWSB’s use in 2016 of the addresses mandated by R.I. Gen. Laws § 44-9-10 to mail the notice

letter for the tax sale, arguing that PWSB should have investigated further and, if it had, it should

have figured out that the notice letter needed to be mailed to Kim at his residence in East

Providence. Kim also argues passionately that R.I. Gen. Laws § 44-9-11(c) is unconstitutional,

both facially and as applied in this case. However, he does not explain why, particularly where §



                                                  14
44-9-11(c) estops only a taxpayer (like Kim) who received actual notice of the pendency of the

petition, thereby presenting him with a full-blown opportunity to a hearing to seek a remedy for

the alleged inadequacy of PWSB’s notice.

       A.      Standard of Review

       Under Fed. R. Civ. P. 56, summary judgment is appropriate if the pleadings, the

discovery, disclosure materials and any affidavits show that there is no genuine dispute as to any

material fact and that the movant is entitled to judgment as a matter of law. Taylor v. Am.

Chemistry Council, 576 F.3d 16, 24 (1st Cir. 2009); Commercial Union Ins. Co. v. Pesante, 459

F.3d 34, 37 (1st Cir. 2006) (quoting Fed. R. Civ. P. 56). A fact is material only if it possesses the

capacity to sway the outcome of the litigation; a dispute is genuine if the evidence about the fact

is such that a reasonable jury could resolve the point in the favor of the non-moving party.

Estrada v. Rhode Island, 594 F.3d 56, 62 (1st Cir. 2010). The evidence must be in a form that

permits the court to conclude that it will be admissible at trial. See Celotex Corp. v. Catrett, 477

U.S. 317, 323-24 (1986). The court must examine the record evidence in the light most

favorable to the nonmoving party; it must not weigh the evidence or reach factual inferences

contrary to the opposing party’s competent evidence. Tolan v. Cotton, 572 U.S. 650, 660 (2014).

If the movant demonstrates the absence of a genuine dispute of material fact, then the nonmoving

party must set forth “specific facts sufficient to deflect the swing of the summary judgment

scythe.” Mulvihill v. Top-Flight Golf Co., 335 F.3d 15, 19 (1st Cir. 2003).

       B.      Law and Analysis

       “Before a State may take property and sell it for unpaid taxes, the Due Process Clause of

the Fourteenth Amendment requires the government to provide the owner ‘notice and

opportunity for hearing appropriate to the nature of the case.’” Burns v. Conley, 526 F. Supp. 2d



                                                 15
235, 243-44 (D.R.I. 2007) (quoting Jones v. Flowers, 547 U.S. 220, 223 (2006)); see Fuentes,

407 U.S. at 80 (“‘Parties whose rights are to be affected are entitled to be heard; and in order that

they may enjoy that right they must first be notified.’”). However, due process does not require

that a property owner receive actual notice before the government may take his property. Burns,

526 F. Supp. 2d at 244 (citing Dusenbery v. United States, 534 U.S. 161, 170 (2002)). Rather, it

requires the government to provide “notice reasonably calculated, under all the circumstances, to

apprise interested parties of the pendency of the action and afford them an opportunity to present

their objections.” Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950); Izzo

v. Victor Realty, 132 A.3d 680, 688 (R.I. 2016).

       Consistent with these constitutional principles, the Rhode Island statutory scheme for tax

sales (R.I. Gen. Laws § 44-9-1, et seq.) is designed in two phases to “strike[] a fair balance

between the interests of the government and private property rights.” Albertson v. Leca, 447

A.2d 383, 388 (R.I. 1982). In response to a long line of judicial decisions, Chapter 9 of Title 44

has been calibrated to accommodate the taxpayer’s right to due process while respecting the

municipality’s need for finality. Izzo, 132 A.3d at 689; see, e.g., In re Pontes, 310 F. Supp. 2d at

458 (holding that taxpayer must receive notice of right of redemption at beginning of tax sale

process; statute already amended to require such notice by time of issuance of decision);

Sycamore Prop., LLC v. Tabriz Realty, LLC, 870 A.2d 424, 427-28 (R.I. 2005) (noting

importance of due process for taxpayer and finding pre-amendment version of R.I. Gen. Laws §

44-9-24 permitted due process challenge to notice of tax sale, notice of foreclosure petition or

both). The interest of the buyer at the tax sale is also an important consideration. Johnson v.

QBAR Assocs., 78 A.3d 48, 53 (R.I. 2013) (“one of the goals of the tax sale statute is to ‘afford a

measure of stability to tax titles’”); Medeiros, 38 A.3d at 1118-20 (“to allow a property to ‘re-



                                                 16
vest’ in a defaulted party after the final decree has been entered would result in ‘the purpose of

achieving stabilization tax titles [being] completely frustrated’ . . . [and] would only invite an

unnecessary cascade of legal proceedings following a redemption foreclosure”).

       In the first phase of the Rhode Island tax sale process, the municipality has the

responsibility to give notice to the taxpayer and other parties in interest. R.I. Gen. Laws §§ 44-9-

9 to 11. But once it has done so as required by law (including sending certified mail to specified

addresses), unless it is aware that the mailing has been returned as unclaimed, it is not required to

do more and is allowed to move swiftly to sell a property burdened with unpaid taxes without

going to court. R.I. Gen. Laws § 44-9-1, et seq.; see Izzo, 132 A.3d at 688 n.5 (notice by mail is

adequate (unless mailing returned to sender as unclaimed) even if it fails to achieve actual

notice) (citing Jones, 547 U.S. at 226); Amy Realty v. Gomes, 839 A.2d 1232, 1235 (R.I. 2004)

(when tax collector sent certified mail to addresses specified in statute, it was error for hearing

justice to “place[] the onus on [it] to do more than what it was statutorily required to do”; fact

that tax collector could have investigated to give better notice was “irrelevant to the propriety of

the notice they received”). That is, as long as the tax collector is not aware that the mailing was

ineffective, further action to achieve actual notice is not required. See Burns, 526 F. Supp. 2d at

243-44.

       After the property is sold, the second phase begins. For at least one year following the

tax sale, the buyer is at risk of the taxpayer exercising rights to redeem and otherwise to

challenge the validity of the tax sale, including for defects in the municipality’s notice. R.I. Gen.

Laws §§ 44-9-21, 25. At the end of the year, the burden to give notice a second time shifts to the

buyer who must initiate a Superior Court proceeding to foreclose the taxpayer’s right of

redemption. R.I. Gen. Laws §§ 44-9-21, 25(a). At this second phase, only if the buyer succeeds



                                                  17
in giving “actual notice” to the taxpayer can it obtain closure through entry of a final decree.

Burns, 526 F. Supp. 2d at 242 (citing Norwest Mortg., Inc. v. Masse, 799 A.2d 259, 262-63 (R.I.

2002)) (emphasis in original). Further, in the Superior Court proceeding, a taxpayer who gets

actual notice of the pendency of the petition not only can redeem, but also remains free to attack

the validity of and seek to void the tax sale, including, inter alia, based on inadequate notice

provided by the municipality. Karayiannis v. Ibobokiwe, 839 A.2d 492, 492-94 (R.I. 2003) (per

curiam) (describing robust Superior Court hearing following actual notice of petition to

foreclose); Quinn Tr. v. Ruiz, 723 A.2d 1127, 1128-29 (R.I. 1999) (trial held following actual

notice of petition for foreclosure; tax sale voided due to lack of notice at first phase).

        While affording the taxpayer who got actual notice of the pendency of the foreclosure

proceeding a robust opportunity to be heard, R.I. Gen. Laws § 44-9-11(c) also protects the

interest of the buyer (who has succeeding in giving actual notice) in finality. It achieves this

balance by providing that the taxpayer with actual notice who opts to sleep on his rights and does

not appear to raise the notice defense loses the defense forever. R.I. Gen. Laws § 44-9-11(c)20;

see also R.I. Gen. Laws §§ 44-9-30, 31 (foreclosure proceeding is opportunity for taxpayer to

exercise right to redeem or to challenge validity of tax sale). The constitutionality of this

approach was endorsed by the Rhode Island Supreme Court in Kildeer Realty v. Brewster Realty

Corp., 826 A.2d 961, 967 (R.I. 2003), which holds that, even if notice was not properly given by

the municipality in the first phase, after actual notice of the petition for foreclosure, the

“equitable concerns militate against vacating the final foreclosure decree,” so that failure of

owner to appear and answer “forever bars that party from later contesting the validity of the tax



20
  It is worth noting that R.I. Gen. Laws § 44-9-11 was found to be unconstitutional in 1999 because it did not
provide for mail or personal notice. Quinn, 723 A.2d at 1129. After Quinn, § 44-9-11 was amended to mandate
more robust notice. P.L. 2002, ch. 140, § 1.

                                                       18
title.” In Kildeer, the court noted that the municipality had not even tried to notify the mortgagee

of the tax sale; nevertheless, it held that “[a]ny previous defects in the notice procedure of the tax

sale were negated by [mortgagee’s] subsequent failure to answer or appear upon notice of the

petition to foreclose its rights of redemption.” Id. at 966. That is, as long as a taxpayer has

actual notice of the petition to foreclose, he is “therefore . . . accorded sufficient due process to

overcome any constitutional challenge.” Id.

        The Rhode Island courts – both state and federal – have repeatedly endorsed the Kildeer

holding that this aspect of the scheme is constitutional in that it allows the municipality to move

quickly to obtain by sale the taxes due, all while affording the owner an adequate opportunity to

redeem his real estate or to invalidate the tax sale. E.g., Burns, 526 F. Supp. 2d at 242

(contrasting constitutional injury to party with “complete lack of notice” of both tax sale and

petition to foreclose with lack of constitutional injury to party who has proper notice of petition

but failed to act); Johnson, 78 A.3d at 52-54 (rejecting challenge to Rhode Island tax sale statute

as unconstitutionally vague; citing Kildeer with approval); Norwest Mortg., Inc., 799 A.2d at

262-63 (challenge to tax sale barred because secured creditor received proper notice of

foreclosure proceeding but failed to file answer); Sura Realty Corp. v. Park Realty Tr., No.

Civ.A. PM98-5535, 2004 WL 422815, at *3 (R.I. Super. Ct. Feb. 18, 2004) (“Rhode Island

Supreme Court has repeatedly held that a party’s failure to comply with the mandatory

provisions of the Tax Sale Statute by timely ‘responding to a petition to foreclose the rights of

redemption forever bars the party from contesting title or otherwise challenging the tax sale

procedures’ . . . even if he or she can demonstrate that notice of the initial tax sale was

deficient.”).




                                                  19
        Consistent with these principles, this Court has entered judgment based on a due process

violation in favor of taxpayers who got no notice, neither of the tax sale nor of the pendency of

the petition. Burns, 526 F. Supp. 2d at 237-38 (due process denied when town did not supply

notice of tax sale and buyer at tax sale did not supply notice of petition to foreclose).

Importantly, before invalidating the tax sale deed based on the denial of due process, Burns

focused specifically on the second phase of the statutory scheme, finding that the tax sale buyer

had failed even to name the owners on the petition to foreclose; it held that this “failure to

identify and provide notice to [owner] was both substantial and misleading.” Id. at 243 (citing

Kildeer, 826 A.2d at 966). On the other hand, as the Rhode Island Supreme Court held in

DePina, “[o]ur case law has consistently prevented those who previously held an interest in

property sold at a tax sale from attacking a final decree of foreclosure when they have been

properly noticed of the foreclosure proceedings but have failed to take action . . . to protect their

redemption rights.” 63 A.3d at 877. Kildeer is clear that it is based on the importance of striking

the right balance between the taxpayer’s right to due process and the municipality’s need for

finality, as well as the equitable concerns of the buyer who had to wait a year and is entitled to

rely on the finality of the decree. 826 A.2d at 967 (citing Albertson, 447 A.2d at 388).

        Kim does not advance the argument that Kildeer was wrongly decided. Apart from a

string of hyperbolic labels (“contrivance,” “artifice,” “artificial reality,” “repugnant,” “flimsy

expedient,” “illusory,” ECF No. 9 at 12-13), Kim presents nothing to buttress his argument that

R.I. Gen. Laws § 44-9-11(c), with its strict requirement of “actual notice” and its preservation of

the right to invalidate the tax deed and to seek other remedies due to the failure of pre-tax sale

notice, is somehow unconstitutional. He essentially concedes that he was afforded “[t]he

fundamental requisite of due process of law[,] . . . the opportunity to be heard . . . [after] . . . one



                                                   20
is informed that the matter is pending and can choose for himself whether to appear or default,

acquiesce or contest.” Mullane, 339 U.S. at 314.

         The Mullane/Kildeer principles are dispositive of Kim’s due process claims in this case.

Whatever may have happened with PWSB’s mailings, it is undisputed that Kim received actual

notice21 of the pendency of the petition to foreclose and, like the mortgagee in Kildeer, opted to

do nothing, “utterly fail[ing] to protect [his] interest or assert [his] rights ‘on for before the return

day.’” Kildeer, 826 A.2d at 966. In the Superior Court, Kim could – and should – have raised

all the arguments he has presented to this Court, such as his contention that PWSB’s procedure

for accepting changes to the address of record for a taxpayer is inadequate. And if he did not

achieve a satisfactory outcome from the Superior Court, his due process-based appeal could have

been taken to the Rhode Island Supreme Court, and from there on to the United States Supreme

Court if the state persisted in endorsing an unconstitutional procedure. For a person with actual

notice of the pendency of the petition to foreclose, this is the proper path to remedy an alleged

due process deprivation. See Budge v. Arrianna Holding Co., Civil Action No. 13-0056(CCC),

2013 WL 4045782, at *3 (D.N.J. Aug. 8, 2013) (plaintiff whose property was sold for unpaid

taxes and who then defaulted on foreclosure complaint may appeal through state court and then

to United States Supreme Court). As an “inferior federal court,” this Court is barred by the

Rooker-Feldman doctrine from entertaining Kim’s due process challenge. Id.



21
  While conceding that he had actual notice, Kim argues that his notice of the pendency of the petition was
nevertheless somehow deficient because there was no Superior Court order permitting Jordan Realty to serve him by
hand as required by R.I. Gen. Laws § 44-9-27. ECF No. 9 at 9. This argument is rejected because the order
permitting notice by personal service is a matter of public record, as Jordan Realty demonstrated on reply. ECF No.
12-1 at 1. Kim also argues the certified mailings made by Jordan Realty (consistent with the requirement of the
court-appointed title examiner) went only to 46 Amey Street and 720 Broadway and not to 23 White Avenue or to
his (unspecified) “mailing address.” Compl. ¶ 26. This argument is rejected because the statutory requirement is to
send the certified mail as directed by the title examiner, which is what Jordan Realty did. R.I. Gen. Laws § 44-9-
27(a). In any event, with actual notice by personal service at his residence, these arguments are insufficient to state
a claim.

                                                          21
         Boiled down to its essence, this case poses the question of whether due process is

offended by the balance achieved through Rhode Island’s tax sale scheme as implemented with

respect to 46 Amey Street. Finding that it is not, my recommendation is that the Court need not

go further and that Kim’s motion for summary judgment on all four Counts of his complaint

should be denied.22 That is, there is no need to consider the adequacy of PWSB’s 2016 notice in

isolation – even if the Court were to find that the undisputed facts establish that PWSB’s service

of the pre-tax sale notice was so ineffective as to amount to a deprivation of due process (which

they do not),23 Kim’s summary judgment motion still fails because he had actual notice of the

pendency of the petition and an opportunity to be heard, yet failed to raise what he now contends

was a due process violation.

IV.      JORDAN REALTY’S MOTION TO DISMISS



22
  Kim’s motion for summary judgment presented a reasoned and factually supported argument only as to Counts I
and II. Accordingly, I recommend that his motion be denied for failing to sustain his Fed. R. Civ. P. 56 burden as to
Count III (negligence against PWSB) and Count IV (larceny against Jordan Realty). In addition, as to Count IV,
Kim’s substantive claim that Jordan Realty was not entitled to collect rent fails as a matter of law because it depends
on the viability of his claim that Jordan Realty’s deed to 46 Amey Street is invalid. Based on my recommendation
infra that the Court find that the complaint establishes that Kim is estopped from challenging the validity of Jordan
Realty’s deed, it follows that he also is barred from challenging Jordan Realty’s appropriate exercise of its rights as
the owner of 46 Amey Street. For this reason, too, Kim’s motion for summary judgment as to Count IV is without
merit and should be denied.

23
   To the extent that the Court decides that Kim’s motion for summary judgment requires consideration of the
adequacy of PWSB’s pre-tax sale notice, I still recommend that it should be denied, whether because the Court finds
that PWSB’s efforts were sufficient as a matter of law or because the Court concludes that there are material
disputed facts. With respect to the former, this case is very different from Burns and Kildeer, where the
municipality unambiguously failed to comply with minimal standards. Here, the undisputed facts establish that
PWSB fully complied with all of the notice requirements in R.I. Gen. Laws § 44-9-9 to 11, by posting, publishing
and mailing the notice, certified, to 46 Amey Street itself and to the address of record for 46 Amey Street (720
Broadway); nor is there a scintilla of evidence permitting the inference that PWSB was aware that the certified
mailings were inadequate because the notices were returned as unclaimed. As to the latter, and at best for Kim,
there is a factual dispute regarding the adequacy of PWSB’s efforts, potentially requiring a trial regarding the
integrity of PWSB’s procedures for maintaining the address of record for a taxpayer, Kim’s veracity in denying
awareness of the tax sale, and Kim’s relationship and communications with his tenant, Intervenor George, who was
living at 46 Amey where one of the tax sale notices was sent. See n.14 supra. Kim must also overcome the holding
of Jones, 547 U.S. at 235-36, that the municipality is not required to search for a taxpayer’s true address, especially
when a statute obligated the taxpayer to keep his address of record current. With no PWSB motion asking the Court
to resolve whether Kim’s claims against it should be disposed of by summary judgment, I have not attempted to
resolve this issue – whichever is right, Kim’s summary judgment motion fails.

                                                          22
       Echoing the Court’s summary judgment analysis, Jordan Realty’s motion to dismiss

(ECF No. 7) is laser focused on Kim’s admitted receipt of actual notice of the “pendency of the

petition,” which afforded him constitutionally adequate notice of his opportunity to come to

Superior Court and assert his argument that PWSB’s notice of the tax sale was not sufficient, as

well as to make any other challenges he might wish to assert to the validity of the tax sale.

Invoking both Fed. R. Civ. P. 12(b)(1) and 12(b)(6), Jordan Realty moves for dismissal of all

claims against it (Count I and IV) because, even when the Court examines the complaint in

isolation from the more expansive record compiled for Kim’s summary judgment motion, it is

crystal clear that the pleading establishes that Kim has waived his right to raise a statutory or

constitutional challenge to the Superior Court foreclosure proceedings pursuant to Kildeer. And

because Kim does not have a viable claim nullifying the validity of the tax sale deed, Kim’s

Count IV – claiming that Jordan Realty committed larceny in collecting rent for 46 Amey in

reliance on its deed – is also without merit.

       A threshold matter – because it goes to the Court’s jurisdiction – is Jordan Realty’s

argument that the case should be dismissed pursuant to the TIA and Younger. I find that the TIA

is not applicable. See Coleman through Bunn v. D.C., 70 F. Supp. 3d 58, 67-68 (D.D.C. 2014)

(TIA bars only claims “in which state taxpayers seek federal-court orders enabling them to avoid

paying state taxes.”) (quoting BellSouth Telecomms. v. Farris, 542 F.3d 499, 501 (6th Cir.

2008)) (emphasis in original); Burns, 526 F. Supp. 2d at 240-241 (TIA no barrier to federal court

consideration of challenge to tax sale due to inadequate notice). Nor do I find availing Jordan

Realty’s argument in support of Younger abstention. See Sirva Relocation LLC v. Richie, 794

F.3d 185, 192 (1st Cir. 2015) (Younger abstention doctrine applies only to ongoing state

proceedings). Therefore, it is appropriate to proceed to the merits of Jordan Realty’s motion.



                                                 23
       A.      Standard of Review

       To avoid foundering in the face of a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a

pleading must allege a plausible entitlement to relief that gives the opposing parties fair notice of

the claim and the grounds on which it rests. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The plausibility inquiry requires the court to

distinguish “the complaint’s factual allegations (which must be accepted as true) from its

conclusory legal allegations (which need not be credited).” Morales-Cruz v. Univ. of P.R., 676

F.3d 220, 224 (1st Cir. 2012). The Court must determine whether the well-pled facts, taken as

true, are sufficient to support “the reasonable inference that the defendant is liable for the

misconduct alleged.” Haley v. City of Boston, 657 F.3d 39, 46 (1st Cir. 2011) (quoting Iqbal,

556 U.S. at 678).

       B.      Analysis

       Kim’s complaint recites that he was personally served with the Superior Court citation

(directing him to answer the petition for foreclosure) by a constable who delivered it to Kim’s

wife, “a person of suitable age and discretion,” at Kim’s East Providence residence, 23 White

Avenue, and that the Superior Court thereafter considered the matter on February 21, 2018,

following which it entered the final decree. Compl. ¶¶ 13(a), 17, 30. The complaint concedes

that Kim failed to answer the petition. Id. ¶ 29. While the complaint alleges that PWSB’s pre-

tax sale notice was insufficient, claiming that PWSB should have known that the notice letter

should have been mailed to 23 White Avenue, Id. ¶¶ 21-22, it is devoid of factual allegations

plausibly undermining the constitutional sufficiency of Kim’s notice and opportunity to be heard

in the Superior Court regarding his allegation that PWSB’s notice was inadequate. Therefore,

pursuant to Kildeer, the complaint fails to state a plausible claim against Jordan Realty. Because



                                                  24
Kim was afforded due process, he is now estopped by his own inaction to challenge Jordan

Realty’s deed. Therefore, I recommend that the Court grant Jordan Realty’s motion and dismiss

Counts I and IV as to it.

V.     CONCLUSION

       Based on the foregoing, I recommend that the Court deny Kim’s motion (ECF No. 11)

for summary judgment, and that the Court grant Jordan Realty’s motion (ECF No. 7) to dismiss,

eliminating all claims against Jordan Realty and terminating it as a party in this case. If this

recommendation is adopted, Kim’s damage claims against PWSB remain pending (Counts I, II

and III), provided that they would likely also be subject to dismissal should PWSB choose to

make a motion challenging them. George’s complaint-in-intervention against Kim also remains

pending until the Court disposes of the PWSB claims.

       Any objection to this report and recommendation must be specific and must be served

and filed with the Clerk of the Court within fourteen (14) days of its receipt. See Fed. R. Civ. P.

72(b)(2); DRI LR Cv 72(d). Failure to file specific objections in a timely manner constitutes

waiver of the right to review by the district judge and the right to appeal the Court’s decision.

See United States v. Lugo Guerrero, 524 F.3d 5, 14 (1st Cir. 2008); Park Motor Mart, Inc. v.

Ford Motor Co., 616 F.2d 603, 605 (1st Cir. 1980).


/s/ Patricia A. Sullivan
PATRICIA A. SULLIVAN
United States Magistrate Judge
March 27, 2020




                                                 25
